DETAILED ACTION
1.	This office action is in response to the communication filed on 06/17/2019.
2.	Claim 15 has been withdrawn from further consideration.
3.	Claims 1-15 are pending. 

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
6.	During a telephone conversation with attorney Tiep Nguyen, on 04/28/2021, a provisional election was made without traverse to prosecute the invention of claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Allowable Subject Matter
(s) 4 and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter: 
The present invention is directed toward a method to manage the software installation on a plurality of devices.  Claim(s) 4 and 11 identify the uniquely distinct features for the storage stores one of software shipping specifying numbers as many as a number of pieces of the software having the product name which is sold to the user in association with implemented individual information which identifies an implemented device in which the software having the product name is implemented out of devices which are owned by the user, the implemented individual information to which the support contract specifying number is associated out of the implemented individual information being discriminated as the second individual information, and the support contract specifying number not associated with the implemented individual information is stored in the storage in association with the implemented individual information coincident with the first individual information indicated in the support request, taken in combination with the remaining limitations of the claim(s) that are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Etchegoyen (US 20100333213 A1), discloses a method to determine if licensed software has been previously installed on a device by monitoring an identifier associated with the device on which the licensed software is to 
Therefore, claim(s) 4 and 11 is/are in condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1, 3, 6-8, 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etchegoyen (US 20100333213 A1) in view of Kobayashi (US 20090228982 A1).
Regarding claims 1 and 8:     
Etchegoyen discloses a non-transitory computer-readable recording medium recording a management program allowing a computer to execute a process of: 
obtaining a support request for first software including first individual information which identifies a first device which is used by a user and [a product name] of the first software which is implemented in the first device (see fig. 3, step 3020, and paras. 9, 32 where a license server receives a license identifier associated with a software (i.e., first software) and a device fingerprint (i.e., first individual ; and 
referring to a storage which stores second individual information which identifies a second device in which second software, which is included in a support contract for the user regarding software [having the product name], is implemented (see fig. 3, step 3030, and paras. 33-34 where the license server accesses a stored (i.e. a storage which stores) license right (i.e. support contract) that provides a device fingerprint (i.e., second individual information) identifying an actual authorized client device (i.e., a second device) permitted to install or operate a software (i.e. second software) associated with the license identifier and implemented in the permitted client device); and 
in a case where the second individual information coincident with the first individual information in the support request is not stored in the storage and a number of pieces of the second individual information in the storage is smaller than a number of pieces of support which indicates a number of pieces of software supportable based on the support contract, storing the first individual information in the support request to the storage as the second individual information (see fig. 3, steps 3040-3060, and paras. 34-37 where, in a case the received device fingerprint was not previously stored as an actual authorized device fingerprint (i.e., an actual authorized device fingerprint coincident with the received device fingerprint is not stored) and a number of actual authorized client devices having device fingerprints (i.e., a number of pieces of the second individual information) is .
Etchegoyen does not, but Kobayashi discloses:
a product name (see Kobayashi, fig. 9 (e.g., “product name”) and para. 118, where the product information of a software comprises a product name).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Etchegoyen's invention by enhancing it for a product name, as taught by Kobayashi, in order for managing license information transmission between the plurality of devices (see Kobayashi, para. 10).

Regarding claims 3 and 10: 
Etchegoyen discloses:
wherein the storage stores one of support contract specifying numbers corresponding to the number of pieces of support in association with the second individual information of each second device (see paras. 33-34 where a stored license right provides a number of actual authorized client devices, wherein an actual authorized client device has a device fingerprint), and 
in the storage, in a case where there is no second individual information associated with the support contract specifying number and coincident with the first individual information and there is at least one support contract specifying number which is not associated with the second individual information, stores the at least one of the support contract specifying numbers which is not associated with the second individual information in the storage in association with the first individual information (see paras. 33-37 where the received device fingerprint was not previously stored as an actual authorized device fingerprint in a license right (i.e. no stored actual authorized device fingerprint associated with the license right specifying a number and coincident with the received device fingerprint) and the stored license right provides a total number (i.e. number which is not associated with a device fingerprint) of client devices authorized to operate/install the software and a number of actual authorized client devices that have been authorized, store the newly obtained device fingerprint; see para. 29 where information in a database permits the license server to ascertain the number of different device fingerprints which have been authorized to install or operate the licensed software (i.e., store newly obtained device fingerprint(s) which have been authorized)).

Regarding claims 6 and 13: 
Etchegoyen discloses:
[transmitting screen data which displays a first object indicating the support contract a support application target of which is not yet determined and a second object indicating the first device to a terminal device which is used by the user] in a case where the number of pieces of second individual information stored in the storage is smaller than the number of pieces of support (see paras. .
Etchegoyen does not, but Kobayashi discloses:
transmitting screen data which displays a first object indicating the support contract a support application target of which is not yet determined and a second object indicating the first device to a terminal device which is used by the user (see Kobayashi, paras. 117-119, where image data is transmitted, from a server, to a user terminal (i.e., first device) for displaying a screen (e.g. see fig. 9) that includes an object (i.e. first object) indicating a license (i.e. support contract) and another object (i.e. second object) indicating the serial number of the other device (i.e. a terminal device) inputted by the user to install the software; see fig. 11 and para. 126 where an application (i.e., a support application target) is determined after product information is/are entered/selected. In other words, an application of a license is not yet determined during displaying a screen indicating the license).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Etchegoyen's invention by enhancing it for transmitting screen data which displays a first object indicating the support contract a support application target of which is not yet determined and a second object indicating the first device to a terminal device which is 

Regarding claims 7 and 14: 
Etchegoyen discloses:
counting up a number of detected installations indicating a number of devices on which the software having [the product name] is installed in a case where it is detected that the software having the product name is installed on a device which is owned by the user (see fig. 1 and para. 18 where client devices are owned by a single household; see paras. 29, 31, 34 where a number actual client devices have been authorized to install the licensed software is ascertained and stored, i.e. a number of actual authorized client devices installing the licensed software is counted up to be ascertained and stored); and 
[outputting a message] indicating excess in number of installations in a case where the number of detected installations exceeds a number of pieces of the software having [the product name] which is sold to the user (see paras. 31, 34-36 where the license server denies the installation request and terminates the installation of the software when the number of actual authorized client devices is above a threshold or license limit corresponding to the total number of client devices authorized to install the licensed software; see paras. 3 and/or 22 where a software is purchased by a user).
Etchegoyen does not, but Kobayashi discloses:
a product name (see Kobayashi, fig. 9 (e.g., “product name”) and para. 118, where the product information of a software comprises a product name); and
outputting a message (see Kobayashi, para. 239 or 243, where an error message is displayed when a process is terminated).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Etchegoyen's invention by enhancing it for a product name and outputting a message, as taught by Kobayashi. The motivation is the same as presented in the independent claim.

10.	Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etchegoyen, Kobayashi, and further in view of Akiyama (US 20130014100 A1).
Regarding claims 2 and 9: 
Etchegoyen discloses:  
wherein the support request includes [first error information] related to the support request (see paras. 9, 32 where the client device transmits a license identifier associated with a software and a device fingerprint to seek authorization to install a software. In other words, a request is transmitted from the client device to seek authorization to operate a software), and 
obtaining second error information which is output by the first software from the first device in a case where the second individual information coincident with [the first individual information] is stored in the storage (see paras. 33-35 where a client device is authorized to install the software in a case where the device ; and 
outputting a message which indicates that no error occurs in the first software in a case where there is no second error information coincident with [the first error information] (see para. 34-36 where, in case the device fingerprint is determined to be stored as an actual authorized device fingerprint, e.g., the client device is authorized (i.e. the actual authorization information is not coincident with the seeking authorization), an unlock key is transmitted to the client device to allow the licensed software to install or operate on the client device).
Etchegoyen does not, but Akiyama discloses:
first error information (see Akiyama, para. 6, where a user computer transmits an error code (i.e. first error information), which is occurred during a software installation, and system information of the user computer to a support server).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Etchegoyen-Kobayashi's invention by enhancing it for first error information, as taught by Akiyama, in order for assisting an installation process having errors occurring at a time of the installation process (Akiyama, para. 6).

(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etchegoyen, Kobayashi, and further in view of Vijay et al. (US 20140013449 A1).
Regarding claims 5 and 12: 
Etchegoyen as modified discloses:
[deleting, in a case where an uninstallation of] a software having [the product name] from a device which is owned by the user is detected, the second individual information coincident with individual information which identifies the device from the storage (see paras. 33-34 where a stored license right provides a device fingerprint (i.e., second individual information) identifying an actual authorized client device has been authorized to install a software); and 
storing, in a case where an installation of the software having [the product name] in the device is detected, individual information which identifies the device in the storage as new second individual information in association with the support contract specifying number associated with the [deleted] second individual information (see fig. 3, step 3060, and paras. 34-37).
Etchegoyen does not, but Kobayashi discloses:
a product name (see Kobayashi, fig. 9 (e.g., “product name”) and para. 118, where the product information of a software comprises a product name).
The combination of Etchegoyen-Kobayashi does not, but Vijay discloses:
deleting, in a case where an uninstallation of a software is detected, the activation data (see Vijay, para. 90, where, when a software is uninstalled, the activation data associated with the software is removed); and 
specifying number associated with the deleted activation data (see Vijay, see paras. 58, 75 where an activation counter is decremented when a software is uninstalled/deactivated; see fig. 8 and para. 61 where an activation of a software is allowed when an activation counter for the software application is below a maximum number of allowed activations).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Etchegoyen-Kobayashi's invention by enhancing it for deleting, in a case where an uninstallation of a software is detected, the activation data, and specifying number associated with the deleted activation data, as taught by Vijay, in order to update an activation counter when a software is uninstalled on a machine (Vijay, para. 58). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harada et al., US 20060168580 A1, Software-management system, recording medium, and information-processing device.
Headley, US 20140344942 A1, Methods for Activating End-User Software Licenses.
Yee et al., US 8407669 B2, Device based software authorizations for software asset management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437